IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00352-CV

ARGONAUT INSURANCE COMPANY,
AND TRIDENT INSURANCE SERVICES, LLC,
                                                              Appellants
v.

WEST INDEPENDENT SCHOOL DISTRICT,
                                                              Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-1985-4


                            ABATEMENT ORDER


       On October 26, 2016, appellants, Argonaut Insurance Company, Trident Insurance

Services, L.L.C., and the Texas Association of Public Educators, filed their notice of

interlocutory appeal in this matter. The following day, appellee, West Independent

School District, filed a motion to dismiss this appeal for want of jurisdiction and a request

for an expedited ruling. Approximately a week later, appellee informed this Court that

the parties had reached a settlement and would be “forwarding copies of the settlement
documents shortly.” Thereafter, on November 4, 2016, appellants filed an unopposed

motion to abate this appeal to allow the parties to finalize their settlement agreement.

Appellants specifically mentioned that the granting of this motion “would almost

certainly lead to the end of this case.” After review, we grant appellants’ unopposed

motion to abate. Accordingly, this appeal is hereby abated until further order from this

Court.




                                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed November 16, 2016
Do not publish
[CV06]




Argonaut Ins. Co., et al. v. West Indep. Sch. Dist.                               Page 2